This court is of opinion that the court of common pleas erred in directing a verdict for the defendant; the cause should have submitted to a *642jury. On consideration whereof it is ordered and adjudged that the judgment of the said circuit court be and the same is hereby reversed with costs, and this court proceeding to render the j udgment which the circuit court should have rendered, it is considered and adjudged that the judgment of the court of common pleas be and the same is hereby reversed. It is further considered and adjudged that the plaintiff in error recover of the defendant in error his costs in this behalf, in this court and in the circuit court, and the cause is remanded to the court of common pleas for a new trial.
Burket J., not sitting.